Case 1:19-cv-00386-JLK Document 40 Filed 09/24/20 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-00386-JLK


MAIVA MAREE, Individually and on behalf of all others similarly situated,

                       Plaintiffs,

v.

WYNDHAM VACATION RESORTS, INC., and
DOE INDIVIDUALS, Inclusive, and each of them,

                       Defendants.


              ORDER TO DISMISS WITH PREJUDICE AS TO PLAINTIFF
                AND WITHOUT PREJUDICE AS TO CLASS CLAIMS



       IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties, the matter is

dismissed in its entirety with prejudice as to the named Plaintiff, and without prejudice as to the

Putative Class alleged in the complaint, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii). Each party shall pay their own costs and attorney fees.




Dated: September 24, 2020                                     _____________________________
                                                              JOHN L. KANE
                                                              SENIOR U.S. DISTRICT JUDGE
